Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/3/2022 has been entered.
 EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Carol Druzbick on Friday, May 20, 2022.

The application has been amended as follows: 
In the RCE filed on 5/3/2022:

16. (Currently Amended) The vacuum adiabatic body according to claim 15, wherein at least one of the at least three partial plates has a shape different from a shape of another of the partial plates along the virtual line.

19. (Currently Amended) The vacuum adiabatic body according to claim 15, wherein when a virtual line is drawn in a same direction as an edge, in both the first support plate and the second support plate, the virtual line passes through three partial plates have a same shape.
Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or fairly suggest, in combination with all the elements recited in (i) Claim 1 of wherein each of the first and second support plates includes an opening through which a space between the first and second support plates is exposed to surfaces of the first and second plates; (ii) Claim 13 of the at least two support plates of the second support plate being placed side by side on the other one of the first plate or the second plate; a first protrusion configured to protrude from the at least two partial plates towards the at least two support plates; and a second protrusion configured to protrude from the at least two support plates towards the at least two partial plates and to be coupled to the first protrusion; (iii) Claim 15 of wherein the support comprises a first support plate and a second support plate, which respectively support the first plate and the second plate, and wherein when a virtual line is drawn from a first edge of one of the first support plate or the second support plate in a direction toward a second edge thereof, the virtual line passes through at least three partial plates; (iv) Claim 22 of wherein the second support plate comprises: a first partial plate coupled to the first support plate to cover a boundary between the at least two partial plates and positioned at a center of the first support plate; and a second partial plate coupled to the first support plate at an area which does not include the boundary between the at least two partial plates and positioned at an edge of the first partial plate; (v) Claim 23 of a second support plate that supports the other one of the first plate or the second plate; and at least one column provided between the first support plate and the second support plate and comprising: a first part provided at the first support plate and having a stepped protrusion to support the at least one radiation resistance sheet; and a second part configured to extend from the first part towards the second support plate and to be inserted into a groove of the second support plate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and shows structures similar to various elements of applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH VAN TRAN whose telephone number is (571)272-6868. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL TROY can be reached on (571)270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HVT
May 20, 2022

/HANH V TRAN/Primary Examiner, Art Unit 3637